         Case 1:18-cv-07477-PGG Document 36 Filed 08/08/19 Page 1 of 1

                                    CARTER REICH, PC
                                116 Nassau Street, Suite 631
                                New York, New York 10038
                                      (917) 615-0978

                                                                               Carter A. Reich, Esq.
                                                                                      Admitted NY & NJ
                                                                                   creich@reich.legal



                                                              August 8, 2019

Via ECF and Facsimile
Honorable Paul G. Gardephe
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

       RE:     Leifer v. JP Morgan Chase Bank, N.A., et al.
               Case No. 18-CV-7477 (PGG)

Dear Judge Gardephe,

        This office represents the Plaintiff in the above-referenced matter. I am writing pursuant
to Your Honor’s individual rules of practice to bring to the Court’s attention that Plaintiff’s motion
for joinder and remand (Doc. Nos. 28-35), was fully submitted more than 90 days ago.

       Thank you for your attention to this matter.

                                                              Respectfully submitted,


                                                              s/ Carter A. Reich




cc:    Andrea Likwornik Weiss (via ECF)
       Walter E. Swearingen
